         Case 1:19-cv-00698-ELH Document 127 Filed 08/31/21 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                                  DISTRICT OF MARYLAND
             CHAMBERS OF                                               U.S. Courthouse
          TIMOTHY J. SULLIVAN                                       6500 Cherrywood Lane
    UNITED STATES MAGISTRATE JUDGE                                 Greenbelt, Maryland 20770
    MDD_TJSchambers@mdd.uscourts.gov                                    (301) 344-3593

                                        August 31, 2021

LETTER TO COUNSEL:

       Re:      Johnson v. Baltimore Police Department, et al.
                Case No. ELH-19-0698

Dear Counsel:

        This case has been referred to me for all discovery and related scheduling matters. This
letter memorializes the results of the informal telephone conference held on August 31, 2021.

        1.      The Individual Defendants’ request (ECF No. 121) to depose Plaintiff’s former
attorney of record (Nancy Forster) is DENIED. For the reasons stated during the call, and applying
the standard set forth in Maxtena, Inc. v. Marks, 289 F.R.D. 427, 440 (D. Md. 2012) and N.F.A.
Corp. v. Riverview Narrow Fabrics, Inc., 117 F.R.D. 83, 86 (M.D.N.C. 1987), the Court finds that
the Individual Defendants have not met their burden to show a legitimate need for the deposition
that outweighs its potential burden on Plaintiff and the Court.

        2.     The Individual Defendants’ request (ECF No. 124) to depose Lekisha Snead, Aaron
Steve Owens, and Deborah McFadden is GRANTED. Because the Defendants have made diligent
efforts to complete these depositions before the August 30, 2021, discovery deadline, the Court
finds good cause to extend fact discovery for the limited purpose of allowing these depositions to
proceed. The depositions must take place within 45 days of the date of this Order.

       3.       Plaintiff may submit the statement of Alvin Morgan to my chambers for in camera
review. Plaintiff should submit the statement, along with any argument or evidence supporting his
claim that the document is protected work product, ex parte to my chambers email
(MDD_TJSchambers@mdd.uscourts.gov). As stated during the telephone conference, the Court
declines to discuss the matter with counsel on the phone.

       4.     The Defendants’ request (ECF No. 124) to amend the deadlines in the Court’s
scheduling order (ECF No. 114) is DENIED.
        Case 1:19-cv-00698-ELH Document 127 Filed 08/31/21 Page 2 of 2



       Despite the informal nature of this letter, it is an Order of Court and will be docketed
accordingly.

                                                   Sincerely yours,


                                                          /s/
                                                   Timothy J. Sullivan
                                                   United States Magistrate Judge




                                              2
